       Case 1:19-cv-01310-RDB Document 1 Filed 05/03/19 Page 1 of 12



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MARYLAND

ADAM FRANCHI, Individually and On Behalf of All   ) Case No. _______________
Others Similarly Situated,                        )
Gloucester, New Jersey 08030                      ) CLASS ACTION
                                                  )
                    Plaintiff,                    ) JURY TRIAL DEMANDED
                                                  )
      v.                                          )
                                                  )
TIER REIT, INC.                                   )
2405 York Road, Suite 201                         )
Lutherville Timonium, Maryland 21093              )
                                                  )
RICHARD I. GILCHRIST                              )
2405 York Road, Suite 201                         )
Lutherville Timonium, Maryland 21903              )
                                                  )
SCOTT W. FORDHAM                                  )
2405 York Road, Suite 201                         )
Lutherville Timonium, Maryland 21093              )
                                                  )
CHRISTIE KELLY                                    )
2405 York Road, Suite 201                         )
Lutherville Timonium, Maryland 21093              )
                                                  )
R. KENT GRIFFIN, JR.                              )
2405 York Road, Suite 201                         )
Lutherville Timonium, Maryland 21093              )
                                                  )
DENNIS J. MARTIN                                  )
2405 York Road, Suite 201                         )
Lutherville Timonium, Maryland 21093              )
                                                  )
GREGORY J. WHYTE                                  )
2405 York Road, Suite 201                         )
Lutherville Timonium, Maryland 21093              )
                                                  )
COUSINS PROPERTIES INCORPORATED                   )
3344 Peachtree Street NE, Suite 1800              )
Atlanta, Georgia 30326                            )
            Case 1:19-cv-01310-RDB Document 1 Filed 05/03/19 Page 2 of 12



 MURPHY SUBSIDIARY HOLDINGS                                  )
 CORPORATION                                                 )
 2405 York Road, Suite 201                                   )
 Lutherville Timonium, Maryland 21093                        )
                                                             )
                         Defendants.                         )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                   NATURE OF THE ACTION

       1.       This action stems from a proposed transaction announced on March 25, 2019 (the

“Proposed Transaction”), pursuant to which TIER REIT, Inc. (“TIER” or the “Company”) will be

acquired by Cousins Properties Incorporated (“Parent”) and Murphy Subsidiary Holdings

Corporation (“Merger Sub,” and collectively with Parent, “Cousins”).

       2.       On March 25, 2019, TIER’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Cousins. Pursuant to the terms of the Merger Agreement, TIER stockholders

will receive 2.98 shares of Parent common stock for each share of TIER common stock they own.

       3.       On April 19, 2019, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (the

“SEC”) in connection with the Proposed Transaction.

       4.       The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.



                                                   2
            Case 1:19-cv-01310-RDB Document 1 Filed 05/03/19 Page 3 of 12



                                 JURISDICTION AND VENUE

       5.       This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.       This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.       Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.       Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of TIER common stock.

       9.       Defendant TIER is a Maryland corporation and maintains its principal executive

offices at 5950 Sherry Lane, Suite 700, Dallas, Texas 75225. TIER’s common stock is traded on

the NYSE under the ticker symbol “TIER.” TIER is a party to the Merger Agreement.

       10.      Defendant Richard I. Gilchrist is Chairman of the Board of the Company.

       11.      Defendant Scott W. Fordham is Chief Executive Officer and a director of the

Company.

       12.      Defendant Christie Kelly is a director of the Company.

       13.      Defendant R. Kent Griffin, Jr. is a director of the Company.

       14.      Defendant Dennis J. Martin is a director of the Company.

       15.      Defendant Gregory J. Whyte is a director of the Company.




                                                  3
          Case 1:19-cv-01310-RDB Document 1 Filed 05/03/19 Page 4 of 12



        16.     The defendants identified in paragraphs 10 through 15 are collectively referred to

herein as the “Individual Defendants.”

        17.     Defendant Parent is a Georgia corporation and a party to the Merger Agreement.

        18.     Defendant Merger Sub is a Maryland corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                                CLASS ACTION ALLEGATIONS

        19.     Plaintiff brings this action on his own behalf and as a class action on behalf of all

holders of TIER stock (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

        20.     This action is properly maintainable as a class action.

        21.     The Class is so numerous that joinder of all members is impracticable. As of March

22, 2019, there were approximately 55,520,525 shares of TIER common stock outstanding, held

by hundreds, if not thousands, of individuals and entities scattered throughout the country.

        22.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        23.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        24.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards




                                                  4
         Case 1:19-cv-01310-RDB Document 1 Filed 05/03/19 Page 5 of 12



of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

       25.       Preliminary and final injunctive relief on behalf of the Class as a whole is entirely

appropriate because defendants have acted, or refused to act, on grounds generally applicable and

causing injury to the Class.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       26.       TIER is a publicly traded, self-managed real estate investment trust focused on

owning quality, well-managed commercial office properties in dynamic markets throughout the

United States.

       27.       On March 25, 2019, TIER’s Board caused the Company to enter into the Merger

Agreement with Cousins.

       28.       Pursuant to the terms of the Merger Agreement, TIER stockholders will receive

2.98 shares of Parent common stock for each share of TIER common stock they own.

       29.       According to the press release announcing the Proposed Transaction:

       Cousins Properties (NYSE: CUZ) (“Cousins”) and TIER REIT, Inc. (NYSE: TIER)
       (“TIER”) announced today that they have entered into a definitive merger
       agreement to combine in a 100 percent stock-for-stock transaction. The transaction
       will create a Class A office REIT with a combined portfolio of over 21 million
       square feet located across the Sun Belt. The combined company will have an equity
       market capitalization of approximately $5.9 billion and a total market capitalization
       of approximately $7.8 billion.

       Under the terms of the agreement, Cousins will issue 2.98 shares of newly issued
       common stock in exchange for each share of TIER stock. The all-stock merger is
       intended to qualify as a tax-free “reorganization” for U.S. federal income tax
       purposes. Upon closing, Cousins and TIER stockholders will own approximately
       72% and 28% of the combined company’s stock, respectively. The transaction is
       subject to customary closing conditions, including receipt of the approval of both



                                                   5
          Case 1:19-cv-01310-RDB Document 1 Filed 05/03/19 Page 6 of 12



        Cousins and TIER stockholders. The transaction is expected to close during the
        third quarter of 2019. . . .

        Leadership and Organization

        Each of the Board of Directors of Cousins and TIER have unanimously approved
        the merger. Cousins’ Board of Directors will be increased to eleven members upon
        closing, with two additions from TIER’s Board of Directors, one of which will be
        Scott Fordham. Larry Gellerstedt, Cousins’ Executive Chairman of the Board of
        Directors, will serve as Executive Chairman of the Board of Directors of the
        combined company. Colin Connolly, Cousins’ President and Chief Executive
        Officer, and Cousins’ existing senior management team will continue to lead the
        combined company.

        Upon completion of the merger, the company will retain the Cousins name and will
        trade under the ticker symbol CUZ (NYSE). The combined company’s
        headquarters will be located in Atlanta, GA. . . .

The Registration Statement Omits Material Information

        30.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

        31.     As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction.

        32.     The Registration Statement omits material information regarding the Company’s

and Cousins’ financial projections, as well as the analyses performed by the Company’s financial

advisor in connection with the Proposed Transaction, J.P. Morgan Securities LLC (“J.P. Morgan”).

        33.     With respect to the Company’s financial projections, the Registration Statement

fails to disclose: (i) all line items used to calculate net operating income; (ii) all line items used to

calculate funds from operations; (iii) all line items used to calculate funds available for

distribution; (iv) all line items used to calculate unlevered free cash flow; and (v) a reconciliation

of all non-GAAP to GAAP metrics.




                                                   6
          Case 1:19-cv-01310-RDB Document 1 Filed 05/03/19 Page 7 of 12



        34.     With respect to Cousins’ financial projections, the Registration Statement fails to

disclose: (i) all line items used to calculate net operating income; (ii) all line items used to calculate

funds from operations; (iii) all line items used to calculate funds available for distribution; (iv) all

line items used to calculate unlevered free cash flow; and (v) a reconciliation of all non-GAAP to

GAAP metrics.

        35.     With respect to J.P. Morgan’s Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) the calculated unlevered free cash flows for TIER and Cousins used

by J.P. Morgan in the analysis and all underlying line items; (ii) the range of terminal asset values

of TIER and Cousins; and (iii) the individual inputs and assumptions underlying the range of

discount rates from 6.60% to 7.10% for TIER and 6.50% to 7.00% for Cousins, as well as the

perpetual growth rate ranging from 1.50% to 2.00%.

        36.     With respect to J.P. Morgan’s Public Trading Multiples Analysis, the Registration

Statement fails to disclose J.P. Morgan’s basis for apparently only comparing TIER and Cousins

to one comparable company, Highwoods Properties, Inc. (“Highwoods”), in the analysis. If J.P.

Morgan analyzed companies in addition to Highwoods, those companies must be disclosed to

shareholders as well as the multiples for the companies.

        37.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion. Moreover, when a banker’s endorsement of the fairness

of a transaction is touted to shareholders, the valuation methods used to arrive at that opinion as

well as the key inputs and range of ultimate values generated by those analyses must also be fairly

disclosed.




                                                    7
         Case 1:19-cv-01310-RDB Document 1 Filed 05/03/19 Page 8 of 12



       38.     The Registration Statement also fails to disclose whether the Company entered into

any confidentiality agreements that contained “don’t ask, don’t waive” provisions that are or were

preventing the counterparties from requesting waivers of standstill provisions to submit superior

offers to acquire the Company.

       39.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

       40.     The omission of the above-referenced material information renders the Registration

Statement false and misleading, including, inter alia, the following sections of the Registration

Statement: (i) Background of the Merger; (ii) TIER’s Reasons for the Merger; Recommendations

of the TIER Board of Directors; (iii) Opinion of TIER’s Financial Advisor; (iv) Cousins Unaudited

Prospective Financial Information; and (v) TIER Unaudited Prospective Financial Information.

       41.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                 Thereunder Against the Individual Defendants and TIER

       42.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       43.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Celgene is liable as

the issuer of these statements.




                                                  8
         Case 1:19-cv-01310-RDB Document 1 Filed 05/03/19 Page 9 of 12



       44.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       45.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       46.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       47.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       48.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       49.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                            COUNT II

                     Claim for Violation of Section 20(a) of the 1934 Act
                      Against the Individual Defendants and Cousins

       50.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       51.     The Individual Defendants and Cousins acted as controlling persons of TIER within

the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as

officers and/or directors of TIER and participation in and/or awareness of the Company’s



                                                  9
         Case 1:19-cv-01310-RDB Document 1 Filed 05/03/19 Page 10 of 12



operations and/or intimate knowledge of the false statements contained in the Registration

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       52.     Each of the Individual Defendants and Cousins was provided with or had unlimited

access to copies of the Registration Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       53.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       54.     Cousins also had direct supervisory control over the composition of the

Registration Statement and the information disclosed therein, as well as the information that was

omitted and/or misrepresented in the Registration Statement.

       55.     By virtue of the foregoing, the Individual Defendants and Cousins violated Section

20(a) of the 1934 Act.

       56.     As set forth above, the Individual Defendants and Cousins had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934




                                                  10
         Case 1:19-cv-01310-RDB Document 1 Filed 05/03/19 Page 11 of 12



Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened

with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

 Dated: May 3, 2019                                      GOLDMAN & MINTON, P.C.

                                                   By:             /S/
                                                         Thomas J. Minton (Bar No. 03370)
                                                         3600 Clipper Mill Road, Suite 201
                                                         Baltimore, MD 21211
                                                         (410) 783-7575
                                                         tminton@charmcitylegal.com

                                                         Attorneys for Plaintiff



                                                 11
        Case 1:19-cv-01310-RDB Document 1 Filed 05/03/19 Page 12 of 12



OF COUNSEL:

RIGRODSKY & LONG, P.A.
300 Delaware Avenue, Suite 1220
Wilmington, DE 19801
(302) 295-5310

RM LAW, P.C.
1055 Westlakes Drive, Suite 300
Berwyn, PA 19312
(484) 324-6800




                                      12
